Citation Nr: 0403645	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  03-06 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel




INTRODUCTION

The veteran served on active duty from July 1965 to July 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee, which denied 
the claims on appeal.

After a review of the claims file, the Board finds that the 
claim for an increased rating must be denied.  In addition, 
the claim based on new and material evidence will be reopened 
and remanded for further development.  To the extent that a 
remand is necessary, it will be REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claim for an increased rating and 
has notified him of the information and evidence necessary to 
substantiate his claim.

2.  The veteran filed his claim in May 2002; in July 2002, 
the RO notified him of his rights in the VA claims process, 
including what the evidence must show to establish 
entitlement and what additional information or evidence was 
still needed from him.

3.  The veteran's PTSD symptoms are consistent with no more 
than a mild disability with decreased work efficiency during 
significant stress.

4.  The veteran is not shown to have depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, or mild memory loss (such as forgetting 
names, directions, recent events).

5.  The RO denied service connection for a hearing loss 
disability by decisions dated in April 1968, September 1986, 
December 1986, March 1991, and July 1998.  He was notified 
but did not appeal those decisions.  

6.  The RO's July 1998 decision represents the last final 
disallowance of entitlement to service connection for a 
hearing loss disability on any basis.  

7.  The veteran's subsequent arguments assert a new legal 
theory of entitlement and bear directly and substantively on 
the matter under consideration and are so significant that 
they must be considered in order to fairly decide the merits 
of his claim.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 4.126, 4.130, Diagnostic 
Codes (DCs) 9440, 9411 (2003).

2.  The evidence submitted subsequent to the RO's July 1998 
decision denying the claim of entitlement to service 
connection for a hearing loss disability is new and material 
and the claim is reopened.  38 U.S.C.A. §§ 5103(a), 5103A, 
5108, 7103 (West 2002); 38 C.F.R. § 3.156 (2003); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2003).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  However, the Board has 
been directed to consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 
436 (2002) (finding it appropriate to consider factors 
outside the specific rating criteria in determining level of 
occupational and social impairment).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2003).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2003). 

A 10 percent evaluation may be assigned for PTSD with 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or with symptoms controlled by continuous medication.  
A 30 percent evaluation will be assigned for PTSD with 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A 50 percent evaluation will be assigned for anxiety which 
produces occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted when occupational and 
social impairment is present with deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

The veteran contends that his PTSD should be rated as 30 
percent disabling.  After a review of the claims file, the 
Board concludes that the current 10 percent rating is 
appropriate at this time.

First, outpatient treatment records reflect that the veteran 
has been treated primarily for a nonservice-connected bipolar 
disorder.  While he has been diagnosed with PTSD, it has been 
referred to as "by history" and has not been the focus of 
his psychiatric treatment.  Nonetheless, even considering his 
general psychiatric treatment as related to PTSD, it appears 
that his symptoms are well-controlled on medication and that 
he receives follow-up care no more than every six months.  
One examiner asked that he increase his follow-up visits to 
every four months but the veteran indicated that he did not 
want to return for six months as that had been his 
appointment schedule "for years."  

In addition, the veteran has been described in outpatient 
treatment records as oriented, cooperative, coherent, 
logical, and his mood was "good."  He indicated that his 
job was satisfying and he had few psychiatric complaints.  He 
was stable on his medication and was reportedly "doing 
well."  This suggests to the Board that the veteran's 
psychiatric disorder has been essentially unchanged for a 
number of years and that his symptoms are well-controlled by 
medication.  He is able to work and apparently enjoys his 
job.  The Board finds that this evidence is consistent with 
"mild" symptoms of PTSD as he is able to adequately perform 
occupational tasks (has worked at the same job for 20 years) 
and has had very few, if any, psychiatric symptoms.  

Moreover, in the most recent VA examination report dated in 
July 2002, the examiner indicated that the veteran had 
received outpatient treatment twice a year since 1999 and 
that "these appointments reflect little distress, nor change 
in his condition as to the bipolar diagnosis and reflect 
little in the way of discomfort from the content of these 
notes."  The veteran, however, reported that he felt that 
his condition had worsened and believed that his rating was 
too low.  When pressed by the examiner, he pointed to a 
feeling of "shakiness" but admitted that his sleep was "as 
good as ever."  The examiner noted that the veteran 
described "virtually no change in psychosocial adjustment 
since his last examination" and referred only to the 
shakiness.  He was still working full-time, denied losing any 
time from work because of psychiatric symptoms, lived with 
his son and stated that they got along well, but denied any 
recreational hobby or activity.  

Mental status examination revealed that the veteran was well 
groomed, had an appropriate relationship with the examiner, 
described his own mood as good, was oriented, had no 
depression or anxiety, did not manifest any paranoid ideation 
or ritualistic behavior, denied panic attacks or impulse 
control problems, and was logical and coherent in his 
responses.  He made a vague reference to hearing singing but 
the examiner noted that it was not consistent with classical 
auditory hallucinations.  His insight was limited but he was 
able to accomplish serial 7s, backward and forward spelling, 
make change, and a complete a simple three-step task.  He 
denied intrusive recollections of Vietnam, nightmares, or 
flashbacks, but indicated that he actively suppressed 
thoughts of Vietnam.  He described some symptoms of 
hypervigilance but felt that they did not impact on his work 
setting but had some degree of impact on his social life.  

The examiner concluded that the veteran's diagnoses were 
bipolar disorder, in partial remission, and "mild" symptoms 
of PTSD.  The examiner found a "mild impairment to his 
social functioning" and "no impairment" as to occupational 
functioning.  The final diagnoses were bipolar disorder, in 
partial remission, PTSD, mild to partial remission, and 
remote history of alcohol abuse, in remission.  The global 
assessment of functioning (GAF) was reported as 65, with the 
examiner noting that the veteran's bipolar disorder 
(nonservice-connected) accounted for the majority of the 
veteran's social dysfunction.

The Board finds this evidence consistent with the "mild" 
symptoms anticipated for a 10 percent disability rating.  
Taken together, the veteran's ability to maintain good work 
and personal relationships, and the absence of symptoms 
consistent with a higher rating, such as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events), is 
consistent with a 10 percent rating for a mild disorder.  
Moreover, a GAF of 65 is consistent with "some mild 
symptoms" but that the veteran is "functioning pretty 
well."  Therefore, the Board finds that the over-all picture 
of the veteran's psychiatric disorder is more consistent with 
a 10 percent disability and no higher rating is warranted at 
this time.

The Board has also considered the veteran's written 
statements that his PTSD is worse than currently evaluated.  
Although his statements are probative of symptomatology, they 
are not competent or credible evidence of a diagnosis, date 
of onset, or medical causation of a disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992).  Similarly, the Board 
has weighed his complaints against the over-all medical 
evidence of record and finds that no more than the currently-
assigned 10 percent disability rating is warranted. 

Finally, the Board has reviewed the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), which, among 
other things, redefined the obligations of VA with respect to 
the duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The law also 
eliminated the concept of well-groundedness and is applicable 
to all claims filed on or after the date of enactment or 
those filed before the date of enactment but not yet final as 
of that date.  38 U.S.C.A. § 5103A (West 2002).  
Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  In this case, VA's duties have been fulfilled 
to the extent necessary with regard to the issues decided in 
this decision.  

First, VA must now notify the veteran of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim, and 
indicate which portion of that information and evidence, if 
any, is to be provided by the veteran and which portion, if 
any, the Secretary will attempt to obtain on behalf of the 
veteran .  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004).  Next, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate the claim, 
unless no reasonable possibility exists that such assistance 
would aid in that endeavor.  38 U.S.C.A. § 5103A (West 2002).  

In May 2002, the veteran filed the current claim.  In July 
2002, the RO notified him about his rights in the VA claims 
process.  He was informed of the evidence necessary to 
establish entitlement to an increased rating, what evidence 
was needed to support his claim, and that VA would assist him 
in obtaining any medical records that would support his 
claim.  In January 2003, the RO provided the veteran and his 
representative with a Statement of the Case which set forth 
all pertinent regulations, including the new duty to assist 
provisions of 38 C.F.R. § 3.159.  The veteran also underwent 
a VA examination in order to specifically address the issue 
on appeal and outpatient treatment records were associated 
with the claims file.    

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the claim on appeal have been 
made by the agency of original jurisdiction.  VA has 
substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  Therefore, the Board finds that the 
mandates of the VCAA have been satisfied with respect to this 
issue.

II.  Claim for New and Material Evidence

The veteran contends, in essence, that he has submitted new 
and material evidence to reopen his claim, and that this 
evidence is sufficient to establish service connection for a 
hearing loss disability on the basis of aggravation.  After a 
review of the evidence, the Board finds that the evidence is 
new and material and the claim is granted to that extent.

The Board notes that unappealed rating decisions are final 
with the exception that a claim may be reopened by submission 
of new and material evidence.  However, when an appellant 
seeks to reopen a claim based on new evidence, the Board must 
first determine whether new and material evidence has been 
submitted.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  In 
1998, the United States Court of Appeals for the Federal 
Circuit clarified the standard to be used for determining 
whether new and material evidence has been submitted.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  New and 
material evidence is defined as evidence not previously 
submitted which bears directly and substantively on the 
matter under consideration.  It can be neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156 (2003); see also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

Prior to Hodge, but interpreting the same regulation, the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeal) (the Veterans 
Claims Court) found that when a veteran sought to reopen a 
claim based on new evidence, the Board first determined 
whether the additional evidence is "new" and "material."  
Second, if the Board determined that new and material 
evidence had been added to the record, the claim was reopened 
and the Board evaluated the merits of the veteran's claim in 
light of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  

The Board notes that the law was recently amended to define 
"new" as not previously submitted and "material" as 
related to an unestablished fact necessary to substantiate 
the claim.  Under the amended regulations, if the evidence is 
new and material, the question is whether the evidence raises 
a reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a).  This provision became effective in 
August 2001.  As the veteran filed his claim in May 2002, the 
amended provisions are applicable in this case.

After a review of the evidence, the Board finds that the 
claim should be reopened.  Of note, the prior denials for a 
hearing loss disability appeared to focus primarily on his 
left ear, which showed hearing loss at the time of induction 
into military service.  The RO has subsequently concluded 
that there was no aggravation shown of his left ear hearing 
loss during active duty.  In the May 2002 correspondence, 
which forms the basis of this claim, he asserted a claim for 
"bilateral hearing loss."  In addition, the claim was most 
recently denied in 1998 on the basis that it was not well 
grounded; however, the VCAA eliminated the concept of well-
groundedness.  Given that the veteran's new claim raises a 
question of whether his hearing loss (bilateral) was incurred 
or aggravated by military service, the Board finds that new 
and material evidence has been submitted sufficient to reopen 
the claim.  Since new and material evidence has been received 
to reopen the claim, the issue of service connection will be 
addressed on a de novo basis.  Nonetheless, after a review of 
the evidence, the Board finds that a remand is necessary to 
adjudicate the claim.

With respect to the claim for new and material evidence, 
inasmuch as the Board is allowing the benefit sought on 
appeal, the veteran will not be prejudiced by the Board's 
decision even if the notice and duty to assist provisions 
contained in the VCAA have not been completely satisfied.  
Therefore, no further action is necessary under the mandate 
of the VCAA.




ORDER

The claim for entitlement to a rating in excess of 10 percent 
for PTSD is denied.

New and material evidence having been submitted, the claim 
for entitlement to service connection for a bilateral hearing 
loss disability is reopened and the benefit is granted to 
this extent.


REMAND

Having determined that the veteran's claim for entitlement to 
service connection for a bilateral hearing loss disability 
should be reopened, a remand is needed at this time.  
Specifically, the Board finds that a remand is necessary to 
obtain a medical opinion as to whether the veteran's current 
hearing loss was incurred in or aggravated by military 
service.  Further, a determination should be made as to 
whether there has been recent medical care, and whether there 
are any additional records that should be obtained.  The 
veteran is advised that while the case is in remand status, 
he is free to submit additional evidence and argument.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for the following actions:

1. Obtain outpatient treatment records 
related to the claim for hearing loss 
from the VA Medical Center (VAMC) 
Mountain Home for the period from July 
2002 to the present.

2.  Ascertain whether the veteran 
received any additional treatment for 
hearing loss from James F. Wood, M.D., 
215 East Watauga Avenue, Johnson, City, 
TN  37601.  If so, obtain the appropriate 
release and associate the medical records 
with the claims file.

	3.  The RO should arrange for the veteran 
to be scheduled for an examination by an 
appropriate specialist to evaluate his 
hearing acuity.  The claims file, to 
include records obtained pursuant to the 
above, if any, should be made available 
to the examiner.  After reviewing the 
records, examining the veteran and 
eliciting a history from him as to noise 
exposure prior to service, during service 
and after service, the examiner should 
provide a medical opinion regarding the 
relationship between the veteran's 
apparent pre-service hearing loss, 
military service, and current complaints.  
The examiner is requested to express an 
opinion as to the following questions:
	
?	What is the nature of the veteran's 
current bilateral hearing loss 
disability?  

?	Focusing primarily on the left ear 
hearing loss, does the entire record 
covering the condition of the 
veteran's hearing at the time of 
induction, during military service, 
and post-discharge from military 
service make it more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., 
probability less than 50 percent) that 
any hearing loss disability represents 
an aggravation of the pre-service 
condition beyond the progress that was 
to naturally be expected by reason of 
the inherent character/nature of the 
condition versus any change resulting 
from the physical demands of military 
service, and is that aggravation 
attributable to his period of military 
service?  

?	It would be of assistance to the Board 
if the examiner could comment on the 
October 1986 letter from James F. 
Wood, M.D. as to the etiology of the 
veteran's hearing loss.  

?	Focusing primarily on the current 
right ear hearing loss, the examiner 
is also asked to express an opinion as 
to whether the record establish that 
the veteran's current hearing loss is 
more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability 
less than 50 percent) related to 
military service?  In responding to 
this question, the examiner should 
indicate the degree to which the 
opinion is based upon the objective 
findings of record as opposed to the 
history as provided by the veteran.

4.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If the 
benefit sought remains denied, the 
veteran and the representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue as well as a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



